Exhibit 10.8

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.

 

AMENDMENT NO. 2 TO LICENSE AGREEMENT

This AMENDMENT NO. 2 TO LICENSE AGREEMENT (herein referred to as “Amendment No.
2”) is made and entered into as of this 7th day of January, 2020 (the “Amendment
No. 2 Effective Date”), between BioMarin Pharmaceutical Inc., a Delaware
corporation, with offices at 770 Lindaro Street, San Rafael, CA 94901
(“BioMarin”), and AVROBIO, Inc., a Delaware corporation having a place of
business at One Kendall Square, Building 300, Suite 201, Cambridge, MA 02139
(“AVROBIO”).  Each of BioMarin and “AVROBIO” may be referred to herein as a
“Party” or collectively as the “Parties.”

 

1.

This Amendment No. 2 shall serve as an amendment to that certain License
Agreement, effective as of August 31, 2017 and amended effective as of February
21, 2018 by and between AVROBIO and BioMarin (the “Original Agreement”). Except
as expressly modified hereby, the Original Agreement shall continue in full
force according to its terms.  Capitalized terms not otherwise defined in this
Amendment No. 2 shall have the meaning ascribed to such term in the Original
Agreement.

2.

AVROBIO’s address set forth in the introductory paragraph of the Original
Agreement and in Section 11.4 of the Original Agreement is hereby deleted in its
entirety and replaced with the AVROBIO address set forth above in the
introductory paragraph of this Amendment No. 2.  

3.

Section 2.1.2 of the Original Agreement is hereby deleted and replaced with the
following:

“2.1.2Subject to the terms and conditions of this Agreement, BioMarin hereby
grants to AVROBIO a limited, non-sublicensable, non-transferable, non-exclusive
license to use [***] solely for the experiments set forth in Schedule D, which
shall be performed by AVROBIO personnel or by a permitted Third Party at the
facilities expressly specified therein. With BioMarin’s prior written consent,
AVROBIO may subcontract the performance of certain experiments set forth in
Schedule D to additional Third Parties, including consultants.  With respect to
each and any such Third Party (a) such Third Party shall be bound by obligations
consistent with AVROBIO’s obligations set forth in Sections 2.6.2, 2.6.5, 2.6.7,
and 7 of this Agreement; and (b) AVROBIO shall remain liable for such permitted
Third Party’s performance.”

4.

Section 2.6.1 of the Original Agreement is hereby deleted and replaced with the
following:

“2.6.1BioMarin agrees to supply AVROBIO, and/or any permitted Third Party as
directed by AVROBIO, with [***] in the amount set forth in Schedule D hereto.”

5.

As of the Amendment No. 2 Effective Date, Schedule D attached to the Original
Agreement is replaced in its entirety with a new Schedule D, in the form
attached to this Amendment No. 2 as Attachment 1.

6.

This Amendment No. 2 shall inure to the benefit of and be binding upon the
Parties hereto and their respective heirs, successors, trustees, transferees and
assigns.

7.

This Amendment No. 2 may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Signature page follows]

7.



1

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have caused this Amendment No. 2 to be executed and delivered by their proper
and duly authorized officers effective as of the day and year first above
written.

 

BioMarin Pharmaceutical Inc.

 

AVROBIO, Inc.

 

 

 

 

 

/s/ Brinda Balakrishan

 

/s/ Geoff MacKay

 

 

 

 

 

By:

Brinda Balakrishan

 

By:

Geoff MacKay

 

 

 

 

 

Its:

Group Vice President

 

Its:

CEO

 

08-Jan-2020

 

 

08-Jan-2020

 

2

 

--------------------------------------------------------------------------------

 

Attachment 1

 

Schedule D

 

[***]

 

 

 

3

 